ORDER
PER CURIAM.
The father, Perry Lee, appeals from the trial court’s judgment modifying a prior dissolution decree, and finding that the father owed the mother, Marie-Josephine Royall, a total of $132,363.43 in unpaid maintenance and child support.
We have reviewed the parties’ briefs and the record on appeal. The trial court’s judgment is supported by substantial evidence. No error of law appears. No jurisprudential purpose would be served by an exposition of the detailed facts and law.
*897The parties, however, have been furnished with a memorandum, for their information only, setting forth the reasons for our decision.
The judgment of the trial court is affirmed in accordance with Rule 84.16(b).